OPINION AND ORDER
Before ALFRED P. MURRAH*, Chairman, and JOHN MINOR WISDOM, EDWARD WEINFELD, EDWIN A. ROBSON, WILLIAM H. BECKER, JOSEPH S. LORD, III, and STANLEY A. WEIGEL, Judges of the Panel.
PER CURIAM.
On May 6, 1971, an Apache Airlines aircraft en route from Tucson to Phoenix crashed in a farm field near Coolidge, Arizona. All twelve persons aboard were killed, including the crew of two and a “dead heading” Apache Airlines employee. At the present time, eleven actions arising from the crash are pending in the District of Arizona and one in the Eastern District of California. Defendant United States of America moves the Panel for an order transferring these actions to a single district, either in Arizona or California, for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407. All responding parties favor transfer of this litigation and the only question at issue is which district is the most appropriate transferee forum. We find that these actions involve common questions of fact and that transfer of the California action to the District of Arizona will best serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation.
We have generally assigned air crash litigation to the district in which the crash occurred, unless the facts of a particular litigation made another district more appropriate. See, e. g., In re Florida Everglades Air Disaster Litigation, 360 F.Supp. 1394 (Jud.Pan.Mul.Lit., filed *573June 28, 1973); In re Huntington, West Virginia, Air Disaster Litigation, 342 F.Supp. 1400 (Jud.Pan.Mul.Lit. 1972). There are no persuasive reasons for deviating from that general rule in this litigation. The crash occurred within the District of Arizona and many of the relevant documents and anticipated witnesses, including all of the eyewitnesses, are located there. In addition, consolidated discovery proceedings have already commenced in the Arizona actions and counsel are attempting to coordinate the federal discovery with the discovery in the Arizona state actions. Furthermore, the vast majority of the cases are pending in the District of Arizona and all parties except the plaintiff in the California action favor that district as the transferee forum.
It is therefore ordered that the action listed on the attached Schedule A pending in the Eastern District of California be, and the same hereby is, transferred to the District of Arizona and, with the consent of that court, assigned to the Honorable C. A. Muecke for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. § 1407.
SCHEDULE A
Eastern District of California
Cynthia L. Stein, etc. v. United States of America Civil Action No. S-2346
District of Arizona
Arthur A. Wagner, etc. v. C & W Aviation, Inc., et al. Civil Action No. 72-8-CAM
William J. McGrath, etc. v. C & W Aviation, Inc., et al. Civil Action No. 72-15-CAM
Jahala Noble Ford, etc. v. C & W Aviation, Inc., et al. Civil Action No. 72-47-CAM
Jackie Lynne Hummer, etc. v. C & W Aviation, Inc., et al. Civil Action No. 72-73-CAM
Frederick Gregg, etc. v. C & W Aviation, Inc., et al. Civil Action No. 72-131-CAM
Sharon Elizabeth Nelson, et al. v. Carstedt, Inc. et al. Civil Action No. 72-155-CAM
Flora Segundo, etc. v. C & W Aviation, Inc., et al. Civil Action No. 72-208-CAM
Billie Jo Jacobs, etc. v. United States of America Civil Action No. 72-243-CAM
Jeweline Tarkington, etc. v. United States of America Civil Action No. 73-105-CAM
Cheryl Lynn Huntington, et al. v. Valerie LaVonne Wood, et al. Civil Action No. 73-109-CAM